Citation Nr: 1520347	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-39 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected disability.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for renal insufficiency, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for a back disability.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The case was remanded in December 2011 to afford the Veteran a Decision Review Officer (DRO) hearing at the RO.  In April 2013, the Veteran testified at a DRO hearing.  Accordingly, the case has been returned to the Board.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there may be outstanding evidence that is pertinent to the Veteran's appeal.  A July 2001 private treatment record, possibly from Ocean County Orthopedics d/b/a Brielle Orthopedics, noted that the Veteran had a work-related back injury in 1982.  The record noted that the Veteran was out of work for 45 days and then returned to his normal duties.  Additionally, an August 2006 record from Dr. R. E. noted that the Veteran was receiving epidural injections under Workers Compensation in 2002.  While records of the epidural injection treatment are in the Veteran's claims file, records pertaining to the 1982 and 2002 Workers Compensation claims are not.  Additionally, the Veteran reported he had been treated by Total Patient Care since 2003; however, the only records from this provider on file are letters from Dr. J. C. and APN-C S. B.  As such, the AOJ should attempt to obtain all outstanding private treatment records and Workers Compensation records pertaining to the Veteran's claimed disabilities.   

The Board also notes that the most recent VA medical records in the claims file are dated in 2012.  Moreover, they appear incomplete.  Accordingly, all outstanding VA medical records pertaining to the Veteran's claimed disabilities should be obtained and made part of the record.

The Veteran was afforded several VA examinations in association with his claimed disabilities.  The report of a July 2009 genitourinary examination contained an opinion linking the Veteran's diabetes mellitus to abdominal trauma and pancreatic injury during service; however, the opinion was not accompanied by an underlying rationale.  An August 2009 examination report pertaining to peripheral neuropathy contained an opinion linking the Veteran's peripheral neuropathy to his in-service pancreatic trauma.  However, the examiner's only rationale was that the development of the neuropathy predated the development of diabetes mellitus; it is thus conclusory.  Moreover, the examiner did not have the claims file available for review.  Additionally, an August 2009 VA examination report pertaining to diabetes mellitus concluded that the Veteran's diabetes mellitus, hypertension, and diverticulitis were "not related" to his in-service lacerated liver, ruptured spleen, or pancreas contusion.  The examiner's rationale was that the Veteran no longer had pancreatic insufficiency, and that the Veteran's in-service injuries did not cause diabetes mellitus, hypertension, or diverticulitis.  However, the examiner used the incorrect legal standard in addressing whether the Veteran's claimed diabetes mellitus and hypertension were related to his service-connected spleen and pancreas disabilities.  Moreover, the examiner rendered a conclusory opinion on the issue of diverticulitis.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Given these shortcomings, the Board therefore finds these examinations inadequate for adjudicating the claims.  

The Board notes the Veteran's private physicians - specifically Dr. J. C. and APN-C S. B., submitted several letters linking the Veteran's disabilities to service.  See April 2008 and October 2009 letters from S. B. and March 2010 letter from J. C.  However, none of these opinions were accompanied by supporting rationales, and are therefore of little probative value.  Nieves-Rodriguez, 22 Vet. App. at 304.  

Additionally, the Board notes the Veteran has not been provided a VA examination pertaining to his claimed back disability.  VA is required to provide the claimant a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element establishes a low threshold.  Id. at 83.

In this case, the Veteran's service treatment records show he complained of lower back pain and neck pain following his August 1975 motor vehicle accident.  See August 14, 1975 service treatment record.  According to private treatment records from Dr. M. P. dated in January 2008, the Veteran has diagnoses of disc herniation at L5-S1, degenerative disc disease, and degenerative changes at L2-L3 and L3-L4.  Additionally, the Veteran has alleged that he had back pain since his in-service injury.  See June 2008 and March 2010 statements.  Therefore, because the record lacks sufficient competent medical evidence as to whether the Veteran's back disability was caused by or related to service, the Veteran should be afforded a VA examination.

The Board further notes that the Veteran was not provided a VA examination for his claimed renal insufficiency.  At present, review of the record does not show evidence of renal failure.  Upon completing the development outlined above, the AOJ should undertake any development deemed warranted based on evidence obtained, including affording the Veteran a VA examination to determine the nature and etiology of any diagnosed renal insufficiency.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or identify any pertinent records not already of record, including those pertaining to claims for Workman's Compensation.  After obtaining any necessary contact information and authorization from the Veteran, obtain copies of any outstanding treatment records from any provider identified by the Veteran, as well as any Workman's Compensation records the Veteran identifies as relevant.

If, after making reasonable efforts to obtain records identified by the Veteran; and if the AOJ is unable to secure such records, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  All records secured should be associated with the claims file.

2.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's claimed disabilities.  All records secured should be associated with the claims file.

3.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed diverticulitis, diabetes mellitus, hypertension, and peripheral neuropathy of the upper and lower extremities.  Based on the review of the Veteran's claims file, including this remand, the examiner is asked to provide an opinion on the following:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diverticulitis is related to active service.

b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diverticulitis was caused by service-connected disabilities, to include post-operative splenectomy and fatty food intolerance secondary to pancreatic dysfunction.

c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diverticulitis is aggravated (i.e., permanently worsened beyond the natural progression) by service-connected disabilities, to include post-operative splenectomy and fatty food intolerance secondary to pancreatic dysfunction.

d)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus is related to active service.

e)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus was caused by service-connected disabilities, to include post-operative splenectomy and fatty food intolerance secondary to pancreatic dysfunction.

f)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus is aggravated (i.e., permanently worsened beyond the natural progression) by service-connected disabilities, to include post-operative splenectomy and fatty food intolerance secondary to pancreatic dysfunction.

g)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to active service.

h)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by service-connected disabilities, to include post-operative splenectomy and fatty food intolerance secondary to pancreatic dysfunction, or by diabetes mellitus.

i)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated (i.e., permanently worsened beyond the natural progression) by service-connected disabilities, to include post-operative splenectomy and fatty food intolerance secondary to pancreatic dysfunction, or by diabetes mellitus.

j)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the upper and lower extremities is related to active service.

k)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the upper and lower extremities was caused by service-connected disabilities, to include post-operative splenectomy and fatty food intolerance secondary to pancreatic dysfunction, or by diabetes mellitus.

l)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the upper and lower extremities is aggravated (i.e., permanently worsened beyond the natural progression) by service-connected disabilities, to include post-operative splenectomy and fatty food intolerance secondary to pancreatic dysfunction, or by diabetes mellitus.

If aggravation is found for any of the above claimed disabilities, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's claimed disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disabilities, or to diabetes mellitus.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner's attention is also directed to the various lay statements regarding the Veteran's in-service and post-service symptoms, as well as treatise evidence submitted by the Veteran.  Laypersons are competent to testify on factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed back disability.  Based on the review of the Veteran's claims file, including this remand, the examiner is asked to provide an opinion on the following:

a)  Identify any diagnosed back disability.

b)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disability is related to active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner's attention is directed to the various lay statements regarding the Veteran's in-service and post-service symptoms.  Laypersons are competent to testify on factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

If the examiner is unable to offer the requested opinion, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted, including a VA examination for his service-connection claim for renal insufficiency, and readjudicate the claims on appeal.  If the benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




